Electronically Filed
                                                           Supreme Court
                                                           SCWC-XX-XXXXXXX
                                                           28-JUN-2021
                                                           01:39 PM
                                                           Dkt. 7 ODAC




                          SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAII


                            JASON SCUTT,
                  Petitioner/Plaintiff-Appellant,

                                vs.

                      MAUI MEMORIAL HOSPITAL,
                  Respondent/Defendant-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-XX-XXXXXXX; CASE NO. 2DRC-XX-XXXXXXX)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Petitioner/Plaintiff-Appellant’s Application for Writ

 of Certiorari, filed on May 27, 2021, is hereby rejected.

           DATED: Honolulu, Hawaiʻi, June 28, 2021.

                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Michael D. Wilson

                                      /s/ Todd W. Eddins